Citation Nr: 0726836	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-42 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low 
back disorder prior to July 26, 2005.

2.  Entitlement to a rating in excess of 40 percent from July 
26, 2005.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1953 to September 1974.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision by the Phoenix Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, among other things, 
increased the rating assigned for the veteran's low back 
disorder to 20 percent disabling, effective December 10, 2003 
and continued a noncompensable rating for bilateral hearing 
loss.  A February 2006 supplemental statement of the case 
(SSOC) increased the rating for the low back disorder to 40 
percent effective July 26, 2005.  Essentially, staged ratings 
were created for the low back disorder.  Accordingly, the 
issues are as noted on the title page.  

It is also noteworthy that the May 2004 rating decision 
continued a 10 percent rating for radiculopathy of the left 
lower extremity.  The veteran did not appeal the continuation 
of the assigned rating and this matter is not before the 
Board.  Also, a September 2006 rating decision granted 
service connection for radiculopathy of the right lower 
extremity and assigned a 10 percent rating effective August 
1, 2006.  The veteran has not appealed this decision and this 
matter is not before the Board at this time.

On his December 2004 Form 9, the veteran requested a Travel 
Board hearing, in September 2006 correspondence the veteran 
indicated his desire to withdraw his hearing request.  Also 
in September 2006 correspondence, the veteran's 
representative requested further development regarding his 
claim for total disability rating based on individual 
unemployability, as this matter is not before the Board it is 
referred to the RO for further action.  In April 2007 
correspondence, the veteran raised a new claim seeking 
service connection for sleep apnea, this matter also referred 
to the RO for further action. 




FINDINGS OF FACT

1.  Prior to and from July 26, 2005, the veteran's service-
connected low back disorder encompasses limitation of motion, 
and degenerative disc disease; incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months, and ankylosis of the spine are not shown.

2.  The veteran was not shown to have had worse than Level II 
hearing acuity in the right ear and worse than a hearing 
acuity of I in the left ear.


CONCLUSION OF LAW

1.  Prior to July 26, 2005 a 40 percent rating is warranted 
for the veteran's service-connected low back disorder.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes (Codes) 5242 and 5243 (effective 
September 26, 2003).

2.  From July 26, 2005, a rating in excess of 40 percent 
rating is not warranted for the veteran's service-connected 
low back disorder. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
(Codes) 5242 and 5243 (effective September 26, 2003).

3.  A compensable rating for the veteran's bilateral hearing 
loss is not warranted. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, 
4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

March 2004 letter (after the RO's initial adjudication of 
these claims) informed the veteran of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  He was also 
advised to submit relevant evidence in his possession.  The 
May 2004 rating decision, an October 2004 statement of the 
case (SOC), and February and September 2006 supplemental 
SOC's, provided the text of applicable regulations and 
explained what the evidence showed and why the claims were 
denied.  March 2006 correspondence provided notice regarding 
the effective dates of awards (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)).  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and SSOC and to supplement the 
record after notice was given; and the claims were then 
readjudicated.  In April 2006 correspondence, the veteran 
indicated that he had no other evidence to submit.  The 
veteran is not prejudiced by any technical notice deficiency 
that may have occurred along the way, and no further notice 
is required. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  He was afforded appropriate 
VA examinations.  He has not identified any additional 
evidence pertinent to these claims.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.

II.  Factual Background

May 1994 to January 2004 treatment records from Sierra Vista 
Regional Health Center and Arizona Family Care Associates 
showed treatment for low back pain.  A September 2002 record 
noted complaints of left leg aches to the lateral aspect.  
The veteran indicated that he had multiple MRI's and no 
definitive diagnosis.  The impression was radiculopathy and 
left leg pain.  A December 2002 record reported a history of 
low back pain with sciatica at times.  A neurological 
examination was entirely within normal limits.  

On April 2004 VA examination for the low back, the veteran 
indicated that he had an average daily pain level of 7/10, 
with 10/10 at its worst.  He reported having 
10 incapacitating flares of low back pain per year having a 
total duration of 1 to 2 weeks.  During these times, he was 
unable to walk or use his walker.  Medications included 
acetaminophen and oxycodone.  Aggravating factors included 
bending, prolonged standing, sitting, and driving.  He 
indicated that he was unable to do repetitive movements such 
as flexion and extension.  He was unable to stand for more 
than five minutes, and was unable to do yard work, go grocery 
shopping, or do house cleaning/maintenance.  Objective 
findings showed that he appeared uncomfortable whether 
sitting or standing, but was able to ambulate without 
assistive devices.  There was a decrease in the normal lumbar 
curve and 10 degrees pelvic tilt.  Forward flexion was to 75 
degrees, but pain started at 60 degrees; extension was 
painful to 10 degrees; right and left lateral flexion were 
painful to 20 degrees; right lateral rotation was to 30 
degrees with pain starting at 20 degrees; and left lateral 
rotation was to 30 degrees without painful motion.  The 
examiner noted DeLuca observations as having pain on motion 
and increased pain with repeated flexion and extension.  She 
estimated that there was a 50% additional functional loss 
with repetitive movement.  Left straight leg raise was 
positive for lumbar spine pain, but negative on the right.  
There was paraspinal tenderness and tension in the left 
paraspinous musculature, which was greatest at the sciatic 
notch.  He was able to stand on toes and heels, but only for 
1 to 2 seconds.  Lower extremity reflexes and muscle strength 
were normal.  Sensory was intact in both lower extremity 
reflexes, except for sensory loss in the left heel and muscle 
strength was normal.  X-rays showed severe disc space 
narrowing with associated discogenic degenerative changes and 
facet arthropathy.  The impression was moderate to severe 
degenerative disc disease of the lumbar spine.  Limitations 
included prolonged standing greater than 5 minutes, 
repetitive flexion or extension of the lumbar spine, lifting 
over 10 pounds.  He could minimally perform that activities 
of daily living, but was unable to do any home 
maintenance/cleaning or participate in any recreational 
activities.  He has been unable to work due to his low back 
pain.  

On April 2004 VA official audiometry, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
65
75
    LEFT
20
25
45
60
65

The average right ear puretone threshold was 54 decibels, and 
speech discrimination was 100 percent.  The average left ear 
puretone threshold was 49 decibels, and speech discrimination 
was 92 percent.  

On his December 2004 Form 9, the veteran reported that he is 
incapacitated for a period of 6 to 8 weeks per year because 
of his back going out, which left him in bed and unable to 
function.  This was a frequency of 6 days to approximately 2 
weeks each time.

Social Security Administration records included duplicative 
records and treatment records from the 90's.  

February 2004 to February 2006 treatment records from Tucson 
VA Medical Center (VAMC) included an August 2004 treatment 
record that noted that the veteran had bilateral 
sensorineural hearing loss and underwent hearing aid 
orientation.  A November 2004 record noted complaints of low 
back pain that lasted at times up to 24 hours, in which the 
he had to remain in bed.  It was reported that active range 
of motion left lateral (it's not clear whether this was 
referring to rotation or flexion) was decreased by 20 percent 
due to pain in the lower extremities.  Standing, sitting, and 
walking were all within normal limits.  After examination and 
x-rays results were reviewed, the assessment included lumbar 
spine degenerative joint disease, back strain, and decreased 
general flexibility.  A July 2005 record noted a history of 
having back pain with intermittent sciatica and occasional 
tingling into the left leg.  It was noted that his back was 
quite flat and sacroiliac joints were generally tender 
bilaterally.  A February 2006 Kinesiotherapy pain assessment 
noted intermittent radiating low back pain.  The veteran 
indicated that the pain never went away although he hand good 
and bad days.  It was noted that prolonged standing or 
sitting aggravated the pain.  Repositioning, resting, or 
medication relieved the pain.  Range of motion was 
uninhibited except for pain at extremes of motion.  

On July 2005 VA examination, it was noted that the veteran 
had pain in his back that radiated to the posterior lateral 
aspect of both legs.  He indicated that there was pain there 
all of the time, although only occasionally below the knee.  
He indicated that he was unable to stand for more than 5 
minutes.  He reported having about 10 flare-ups of back pain 
a year that lasted for 5 to 7 days and these were mainly due 
to increased pain.  He indicated that he was incapacitated 
for about two weeks in March 2005.  Objective examination 
revealed that he ambulated normally and his gait was normal.  
There was some flattening of the lumbar curve.  Flexion was 
to 30 degrees with pain at 20 degrees.  Extension was to 20 
degrees with pain at 20 degrees.  Right and left lateral 
flexions were 30 degrees each with pain at the 30 degree 
angle.  Right and left lateral rotations were to 20 degrees 
with pain at the 20 degree angle bilaterally.  There did not 
appear to be any effective loss of motion with repetition.  
The diagnosis was degenerative disc disease.   

On July 2005 VA official audiometry, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
60
75
    LEFT
20
15
35
55
65

The average right ear puretone threshold was 48 decibels, and 
speech discrimination was 88 percent.  The average left ear 
puretone threshold was 43 decibels, and speech discrimination 
was 92 percent.  

On August 2006 VA examination, the veteran reported having 
flare-ups 2 to 3 times per month lasting from 2-8 days as a 
result of some unguarded movement.  He reported that in the 
past 12 months, he had 7 incapacitating episodes, each 
lasting 2 to 7 days.   Physical examination noted that his 
gait was normal and that he was not wearing any assistive 
device at the time for examination.  Pain sites were both 
sacroiliac joints.  Range of motion measurements demonstrated 
forward flexion to 16 degrees with pain.  Extension was to 8 
degrees with pain, right lateral flexion was to 15 degrees, 
left lateral flexion was to 8 degrees, and bilateral rotation 
was to 15 degrees each direction; all with pain.  The 
examiner reported that the veteran had no pain during limited 
range of motion, but pain was present on extreme motion.  
With repetition, he lost all 16 degrees in forward flexion 
and 8 degrees of extension due to increased pain but not 
fatigue or weakness.  Additional findings showed positive 
straight leg raising test bilaterally at 15 degrees.  The 
lumbar curve was flattened and the pelvis was level with even 
leg lengths.  There were no paraspinal muscle tenderness, but 
the muscles on both sides are in marked spasm.  He could 
stand on his toes ad heels.  He noted to be intact to light 
touch on the lower limbs; had knee jerk and ankle jerks of 
1+, bilaterally; 2/5 muscle strength in the hamstrings and 
quadriceps; ad anterior muscle strength of 3/5.  

February to July 2006 treatment records from Tuscan VAMC show 
continued treatment for low back pain.  


III.  Criteria and Analysis

Low Back Disorder

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations involve 
consideration of the level of impairment of the veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The criteria for rating intervertebral disc syndrome and 
disabilities of the spine, generally, were revised (effective 
September 23, 2002 and September 26, 2003, respectively).  As 
the veteran filed his increase rating claim in December 2003, 
he is only entitled to ratings under the revised Code.  

Here, the RO assigned a 20 percent rating effective December 
10, 2003 and a 40 percent rating effective July 26, 2005 for 
the veteran's low back disorder under Codes 5243 for 
intervertebral disc syndrome (formerly Code 5293) and 5242 
for degenerative arthritis of the spine. 

The criteria for rating disabilities of the spine essentially 
provide that degenerative arthritis is rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
(Code 5242) and that disc disease (Code 5243) is rated either 
under the General Rating Formula or based on Incapacitating 
Episodes.  

Under the General Rating Formula, a 40 percent rating is 
assigned when there is forward flexion of the thoracolumbar 
spine only to 30 degrees or less or favorable ankylosis of 
the entire thoracolumbar spine; a 50 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent rating is warranted 
when there is unfavorable ankylosis of the entire spine. 
38 C.F.R. § 4.71a.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

On April 2004 VA examination forward flexion was to 75 
degrees with pain at 60 degrees.  The examiner specifically 
noted that there was increased pain and an additional 50% 
loss with repetitive movement.  This indicated that, with 
repetitive movement, pain started at 30 degrees on forward 
flexion.  On July 2005 VA examination, flexion was to 30 
degrees with pain at 20 degrees.  On August 2006 VA 
examination forward flexion was to 16 degrees and on 
repetition, he lost all 16 degrees in forward flexion.  With 
consideration of the DeLuca factors, the Board finds that 
prior to and from July 26, 2005, the veteran's low back 
disorder was manifested by forward flexion of 30 degrees or 
less warranting a 40 percent rating under the General Rating 
formula. 

As ankylosis has never been shown, a rating in excess of 40 
percent under the General Rating Formula is not warranted.  
Therefore, the focus shifts to whether a rating in excess of 
40 percent is warranted under any other applicable rating 
codes. 

Under Code 5243 for intervertebral disc syndrome, a 60 
percent (maximum) rating was warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  On his December 2004 Form 9, the veteran 
reported that he is incapacitated, in bed, for a period of 6 
to 8 weeks per year because of his back.  On July 2005 VA 
examination, he reported having about 10 flare-ups of back 
pain a year that lasted for 5 to 7 days and these were mainly 
due to increased pain.  He also indicated that in March 2005, 
he was incapacitated for about two weeks.  On August 2006 VA 
examination, he reported that in the past 12 months, he had 7 
incapacitating episodes, each lasting 2 to 7 days.  Although 
the veteran has reported that he has been "incapacitated" 
for periods of at least 6 weeks, the medical evidence does 
not show that he was prescribed bed rest by a physician and 
treated by a physician for at least six weeks due to an 
incapacitating episode.  Note 1 following Code 5243 provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Consequently he does not qualify for a higher 
than 40 percent (i.e. 60 percent) rating for incapacitating 
episodes under Code 5293.

In summary, prior to and from July 26, 2005, a 40 percent 
rating is warranted for the veteran's low back disorder under 
the General Rating Formula.  However, the veteran's service 
connected low back disorder does not warrant a rating in 
excess of 40 percent under any applicable criteria.

Bilateral Hearing Loss

The appropriate evaluation for a hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, as shown by audiometry, 
including a controlled speech discrimination test (Maryland 
CNC), and puretone audiometry, by a state-licensed 
audiologist. See 38 C.F.R. § 4.85.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear. Id.  Ratings 
for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Official VA audiometry in April 2004 revealed that the 
average right ear puretone threshold was 54 decibels, and 
speech discrimination was 100 percent.  The average left ear 
puretone threshold was 49 decibels, and speech discrimination 
was 92 percent.  On the official VA audiometry in July 2005, 
the average right ear puretone threshold was 48 decibels, and 
speech discrimination was 88 percent.  The average left ear 
puretone threshold was 43 decibels, and speech discrimination 
was 92 percent.  

When the rating criteria are applied to the results of both 
the April 2004 and the July 2005 audiometries, they establish 
that the veteran had no worse than Level II hearing acuity in 
the right ear and no worse than Level I hearing acuity in the 
left each ear.  Combining the hearing level designations for 
the two ears under Table VII results in a noncompensable 
rating under Diagnostic Code 6100.  An exceptional pattern of 
hearing impairment (as defined in 38 C.F.R. § 4.86), which 
would warrant rating under the alternate criteria of Table 
VIA, is not shown.

The rating of hearing loss disability involves a mechanical 
application of the rating schedule to numeric designations 
assigned to official audiometry results.  Here, such process 
establishes that a compensable rating is not warranted.

Extraschedular

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture of the low back disorder and bilateral 
hearing loss is not so exceptional or unusual as to render 
impractical the application of the regular schedular criteria 
at any point during the appeal period.  For this reason, the 
Board finds no basis to refer this case for consideration of 
an extraschedular rating.


ORDER

Prior to July 26, 2005, a 40 percent rating is granted for 
the low back disorder, subject to the law and regulations 
governing payment of monetary awards.



From July 26, 2005, a rating in excess of 40 percent is 
denied.

A compensable rating for bilateral hearing loss is denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


